Citation Nr: 1615260	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a sacral/coccygeal strain.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a disability rating in excess of 10 percent for a thoracolumbar spine disability. 

4.  Entitlement to service connection for meralgia paresthetica of the left lower extremity.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to February 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the RO in Chicago, Illinois, which denied service connection for: a right flank inclusion cyst, a varicocele, a thoracic strain, and a sacral/coccygeal strain; from a November 2007 rating decision of the same RO, which denied service connection for a psychiatric disorder; and, from a January 2015 rating decision of the Chicago RO, which denied service connection for meralgia paresthetica.

The issue of TDIU entitlement is a component of the increased rating claim as the Veteran contends that his thoracolumbar spine disability has rendered him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In addition to the issues listed above, the Veteran also appealed the issue of entitlement to service connection for a right knee disorder (right leg contusion).  However, service connection was subsequently granted for a right knee disorder in March 2014 resolving the appeal.  Moreover, the Veteran specifically withdrew his appeal in writing as to that issue (see VA Form 21-4138 dated April 10, 2014).  

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In January 2015, the Board remanded the issues of entitlement to service connection for sacral/coccygeal strain, entitlement to service connection for an acquired psychiatric disorder, and entitlement to a disability rating in excess of 10 percent for a thoracolumbar spine disability, for additional evidentiary development.  Those issues have since been returned to the Board for further appellate action.  The Board will address the question of compliance with its remand instructions below.  The Board also dismissed the appeal of entitlement to service connection for a thoracic strain, and denied service connection for a right flank inclusion cyst and a varicocele, issues on appeal at that time.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2015). 

The issues of entitlement to service connection for meralgia paresthetica of the left lower extremity and TDIU entitlement are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A current sacral/coccygeal strain is not related to service, is not related to any service-connected disability, and is not permanently worsened beyond natural progress by any service-connected disability.  

2.  An acquired psychiatric disorder is not related to service, is not related to any service-connected disability, and is not permanently worsened beyond natural progress by any service-connected disability.

3.  For the entire period on appeal, the Veteran's thoracolumbar spine disability has been manifested by painful motion with range of forward flexion consistently in excess of 60 degrees, with combined range of motion consistently in excess of 120 degrees, and with no radiculopathy, intervertebral disc syndrome, or associated neurological abnormalities.


CONCLUSIONS OF LAW

1.  A sacral/coccygeal strain was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.310 (2015).

2.  An acquired psychiatric disorder was not incurred in service; a psychosis is not presumed to have been incurred in service; an acquired psychiatric disorder is not a result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.310, 4.125 (2015).

3.  The criteria for a disability rating higher than 10 percent for the service-connected thoracolumbar spine disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  

Psychoses are included among the enumerated chronic diseases.  However, no other acquired psychiatric disorders are included.  Sacral/coccygeal strain is also not included.  In order for the presumption to attach regarding psychoses, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Acquired Psychiatric Disorder

The Veteran does not contend that an acquired psychiatric disorder became manifest in service or that a psychosis became manifest within one year of service separation.  He has asserted that a psychiatric disorder is secondary to a service-connected back disability.  

On the VA Form 9, the Veteran asserted: "I think that my depression state is a secondary condition to my back injury."  In a statement received on November 2, 2012, the Veteran asserted that all of the claimed conditions were caused primarily during an airborne operation while assigned to the 82nd Airborne Division at Ft. Bragg, NC.  In a statement received on November 25, 2012, the Veteran reported: "My mental condition is due to the other conditions and that I was unable to recover and recuperate from these injuries."

Consistent with the Veteran's assertions, service treatment records reveal no psychiatric complaints or treatment in service.  When the Veteran was examined for service separation in January 1976, all systems, including psychiatric, were clinically normal.  The Board acknowledges that the Veteran injured his back in service as this is documented in the service treatment records.  Moreover, several of the Veteran's fellow service members have written attesting to their personal knowledge of a jump in which the Veteran's parachute came down in a tree and the Veteran had to be helped down, at which time he complained of pain in the back, neck, knee, and shoulder.  None of these accounts addresses psychiatric symptoms concurrent with the injury.  

The Veteran has submitted an opinion from a private physician (S. Wright MD), dated April 10, 2008, which reads as follows: 

[The Veteran] is a patient that I have been seeing now since February of 2006.  He has a diagnosis of generalized anxiety disorder.  He is currently taking medications in order to treat his anxiety.  He was questioning whether or not his military experience, specifically his parachuting accident that he was involved in, could be related to his anxiety illness.  I told him that I thought there was a strong possibility that the two were indeed linked.  Often times, people who go on to develop anxiety disorders have a precipitating stressor and certainly his accident while in the military could have contributed to his continued anxiety.  He was wanting a letter dictated indicating whether or not I believed it was reasonable for there to be a link between these two events, his accident and the subsequent development of an anxiety disorder.  I told him that I felt that, was reasonable and agreed to dictate a letter (VBMS record 04/30/2008).

In reviewing the opinion of Dr. Wright, the Board notes that it is phrased in uncertain terminology.  The statement that it is "reasonable" for there to be a link between the injury and the development of an anxiety disorder establishes no more than that such a link is possible.  Similarly, the statement that there is a strong possibility that the two were linked is still just a possibility.  

The United States Court of Appeals for Veterans' Claims (Veterans Court) has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In essence, a medical opinion that is not conclusively stated, but asserts only the possibility of a relationship, is not probative evidence.  It merely establishes that the relationship is not impossible.  It does not purport to establish that the relationship is at least as likely as not.  

The Board acknowledges the use of the word "combat" in a June 22, 2007, letter from a fellow service member, J.S., who recounted the back injury as occurring "during a combat jump at night."  However, by the account of J.S., and as demonstrated in the service treatment records, this injury occurred at Fort Brag, North Carolina.  It is unclear why J.S. used the word "combat"; however, it is clear from the undisputed location of the injury that the Veteran was not engaged in combat with the enemy at that time.  Accordingly, the combat rule (38 C.F.R. § 3.304(d)) does not apply with respect to this injury.  

The evidence does not otherwise suggest direct incurrence of a psychiatric disorder in service or due to service.  The clinical evidence supports a post-service onset of the psychiatric disorder.  

After service, there is no record of treatment for psychiatric complaints for several decades.  An April 1, 2004, entry from J. Rashid, MD, noted that the Veteran was experiencing constant mental anguish at work leading to angina.  The Veteran reported that his psychiatrist advised him to go on disability retirement in order to remove himself from this constant mental anguish he experiences at work which provokes angina pectoris (VBMS record 07/05/2007).

An October 29, 2004, report from C. Stortzum, MD, indicates depression due to uncertainty of paperwork and uncertainty of disability being decided.  The disability decision referred to in the report appears to be a claim with the U.S. Postal Service.  

A November 15, 2004, note from the Veteran's general practitioner, E. Baker, MD, as supported by treatment notes, indicates that he had treated the Veteran since 1977 for various issues.  Dr. Baker noted that the Veteran's health had been stable until October 30, 2000, when he presented with symptoms of a panic disorder.  Dr. Baker opined that the panic disorder etiology cannot ever be fully known but "I would conjecture it has to do with his family history of atherosclerosis and work place stress" (VBMS record 07/05/2007).

A February 13, 2006, Progress Note of S. Wright, MD, reveals complaint of lots of problems with stress, anxiety, and work-related issues over the last 10+ years.  The Veteran reported that he has an explosive temper and has always had one.  Diagnoses included generalized anxiety disorder, episodic alcohol dependence, rule-out bipolar, type II, rule-out recurrent major depressive disorder, and narcissistic type cluster-B traits. (VBMS record 06/28/2007).

The Veteran was afforded a VA mental disorders examination in August 2009.  The examiner noted the Veteran's report to him that the first psychiatrist he saw was in 2004, and that he became depressed around 2001 at the time of his heart surgery.  The examiner opined that the veteran's depression was not caused by or a result of his military service.  The examiner found that the Veteran was not a reliable historian, noting various inconsistencies in the Veteran's accounts of symptoms and service history.  The examiner noted that the Veteran never sought psychiatric care until after he lost his job at the post office.  The examiner addressed the opinion of Dr. Wright, which is discussed above.  He noted that the Veteran's in-service jump resulted in a back strain and the Veteran did not, nor did any of his buddies, nor did his wife's statement, describe that he was in anyway upset by that jump. 

In a VA spine examination in January 2015, the Veteran attributed his depression to his work environment.  He reported "My entire 26 years there was a nightmare.  I still have actual nightmares about that job to this day."  He also reported that his heart condition and subsequent surgery was a likely source/time period of his depression.  

In response to the Board's remand instructions, an April 2015 opinion was obtained.  However, that examiner offered an opinion regarding direct service incurrence of a psychiatric disorder, finding that the disorder was no related to service, but was related to stress at work and interpersonal stress.  

A supplemental VA opinion was obtained in January 2016 regarding secondary causation and aggravation.  The examiner opined that the Veteran's lumbar strain and right knee condition were unrelated to his psychiatric disorder and thus have not caused said psychiatric disorder to worsen beyond its normal course.  The rationale was that there are no indications, causal connections, or current research indication, that there is a causal relationship between lumbar strain and/or knee conditions and the worsening of mental disorders.  

There is no conclusively worded medical opinion that purports to relate the Veteran's psychiatric disorder to service.  As discussed above, Dr. Wright's statement is not conclusively worded.  The Board has considered the Veteran's assertions, noting that he has not been consistent in relating his psychiatric disorder to service or to a service-connected disability, but has at times related it to nonservice-connected disabilities or his work environment.  

Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board finds that establishing an etiologic relationship between a current diagnosis of a psychiatric disorder and a service-connected musculoskeletal disability is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of and contributors to psychiatric disorders.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed psychiatric disorder and service or a service-connected disability.  

Regarding the presumptive provisions, these apply only to psychoses, and not to depression, panic disorder, or anxiety disorder.  As the Veteran does not have a psychosis, and does not claim to have a psychosis, the presumptive provisions are not for application.  

In sum, a preponderance of the evidence demonstrates that the Veteran's current psychiatric disorder first became manifest after service and is not related to service or to any service-connected disability, either by causation or aggravation.  As such, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Sacral/Coccygeal Strain 

The Veteran is seeking service connection for a sacral/coccygeal strain which he maintains is related to the in-service back injury and/or the service-connected thoracolumbar spine disability.  

In a statement received on November 2, 2012, the Veteran asserted that the claimed condition was caused primarily during an airborne operation while he was assigned to the 82nd Airborne Division at Ft. Bragg, NC.  In a statement received on November 26, 2012, the Veteran asserted that the sacral/coccygeal condition was caused by a parachute accident in 1973.  

Service treatment records reveal no reference to a sacral/coccygeal injury or symptoms at any time during service.  Letters submitted by fellow service members who witnessed a bad parachute landing do not mention any complaint of sacral or coccygeal issues nor does a statement from the Veteran's former wife.  However, service connection is in effect for a thoracolumbar spine disability as well as a right knee disability acknowledged to have been incurred in service.  

After service, private treatment records reveal treatment for various other complaints, including the low back, since the 1970s, but there is no record of treatment for or complaint of a specific sacral/coccygeal condition until the current claim.  A VA spine examination in August 2009 did not find any specific sacral/coccygeal disorder proving probative evidence that he had no such condition at that time.  As service connection is already in effect for a thoracolumbar spine disability, the evidence must demonstrate that there is a distinct sacral/coccygeal disorder that is related to service or to the service-connected disability.  Therefore, references to low back pain are not probative of the presence of a distinct sacral/coccygeal disorder.  

In compliance with the Board's remand instructions, the Veteran was afforded a VA examination in January 2015 VA.  The examiner noted that no formal diagnosis has been identified for the Veteran's sacral and sometimes sacrococcygeal pain, and that the Veteran may have a form of mechanical or soft-tissue-associated pain that would not be visualized on radiologic studies, or a local nerve-related issue that essentially cannot be tested for due to its location and characteristics.  The examiner noted that even shingles had been considered in the past, but that seemed unlikely.  The examiner stated that he found no anatomic correlate between the thoracic/rib associated pain identified in service and the Veteran's current sacral pain.  According to the examiner, the only muscle that corresponds to both of these areas is the latissimus dorsi, and that muscle does not demonstrate tenderness at the origin, insertion, or body of the muscle itself, making this muscle "exceedingly unlikely" to be a source of his pain.

The examiner also consulted medical treatises addressing referred pain patterns, and could not find a pattern of referred pain that would associate sacral pain with a thoracic strain.  The examiner concluded that sacrococcygeal pain is therefore not due to or a result of the thoracic mechanical pain noted in the service treatment records.

In a supplemental July 2015 opinion, the January 2015 examiner opined that the Veteran's service-connected spine disorder has also not worsened any sacral-coccygeal disorder beyond its natural progression.  The rationale for this opinion was that the thoracic disorder was anatomically and temporally distinct from the sacral pain.  In a December 2015 supplemental opinion, the examiner broadened the opinion to include any service-connected disability.  She opined that the Veteran's sacral/coccygeal disorder was not worsened beyond natural progress by any service-connected disability.  The rationale was that the service-connected disorders are anatomically and temporally distinct from the claimed disorder.  

There is no medical opinion that purports to relate any current sacral/coccygeal disorder to service or to any service-connected disability.  The Board has considered the Veteran's assertions regarding causation and aggravation.  However, the Board finds that relating the anatomically distinct sacral/coccygeal symptoms to a service-connected thoracolumbar spine disorder or to a temporally remote injury in service is not the equivalent of relating a broken bone to a concurrent injury (Jandreau, at 1377).  Such an opinion requires knowledge of how a disorder in one part of the spine can cause symptoms in another part of the spine, or alternatively, how a remote injury can cause symptoms decades later.  These are not a matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed causation or aggravation of a sacral/coccygeal disorder and service or a service-connected disability. 

To the extent the Veteran relies on the principal of continuity of symptomatology to relate a current sacral/coccygeal disorder to service, the Board notes that this principal relates only to the specific chronic disorders set out in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, competent nexus evidence is required with respect to the claimed sacral/coccygeal disorder.  

In sum, a preponderance of the evidence demonstrates that the Veteran's current sacral/coccygeal symptoms first became manifest after service and are not related to service or to any service-connected disability, either by causation or aggravation.  As such, the Board concludes that service connection for a sacral/coccygeal disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating Claim-Schedular Consideration

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The current appeal arises from a claim of entitlement to service connection for a lumbar spine disorder that was received at the RO on April 24, 2007.  In a September 2007 rating decision, service connection was granted for a lumbar strain with degenerative arthritis and degenerative disc disease.  A 10 percent disability rating was assigned under Diagnostic Code 5237, effective April 24, 2007.  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, changes in spinal contour, and tenderness.  Diagnostic codes 5235-5243 are included.  

The General Rating Formula does not distinguish between the lumbar spine and the thoracic spine for rating purposes, but rates on the basis of impairment of the cervical spine, the thoracolumbar spine, or the entire spine.  

A rating of 100 percent requires unfavorable ankylosis of the entire spine.

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A rating of 10 percent requires forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

The report of VA examination in August 2009 reveals complaint of severe constant back pain radiating into the buttocks with flares every two to three weeks lasting three to seven days.  The Veteran reported incapacitating episodes four times over the past year.  Examination revealed no limitation in walking; his posture was normal; his head position was normal; his gait was normal; his spinal curvatures were normal; there was no ankylosis; and there were no spasms, atrophy, guarding, pain, tenderness, or weakness.  Forward flexion of the thoracolumbar spine was measured from 0 to 90 degrees; extension was measured from 0 to 35 degrees; lateral flexion was measure from 0 to 32 degrees, bilaterally; and rotation was measured from 0 to 10 degrees, bilaterally.  There was no objective evidence of pain with range of motion.  The examiner found that there were no incapacitating episodes due to intervertebral disc syndrome.  

The report of VA examination in August 2012 reveals complaint of pain which had gradually worsened.  Pain was described as a constant ache.  The Veteran found it painful to walk, and noted that pain was worse on first waking.  Morning stiffness gets better as the day goes on.  Pain was rated at six on a scale of one to ten.  According to the Veteran's report: rotation or torsion movement of the low back causes spasms; low back pain does not radiate; when a flare-up occurs, it is upper back pain with spasms which cause severe intense back pain at a level of ten out of ten.  At these times, he is unable to lie down, reach behind himself, or roll a window down in a vehicle.  He reported that he is unable to wipe after toileting when the pain is most intense.  Flares result in myospasm.  One flare was precipitated by tossing a pillow case with laundry in it over his left shoulder.  When he has a flare, he sits on a warming pad and tries to press into a door jamb/frame to try to alleviate the spasm.  Flares lasts about a week, then less for another week.  Activity makes flares extend length.

On examination, forward flexion was measured to 90 degrees or greater with no objective evidence of painful motion; extension was measured to 20 degrees with pain onset at 20 degrees; flexion was measured to 30 degrees or greater, bilaterally, with no objective evidence of painful motion, bilaterally; rotation was measured to 30 degrees or greater, bilaterally, with no objective evidence of painful motion, bilaterally.  After three repetitions, the range of motion remained the same with the exception of extension, which was reduced to 15 degrees.  There was no guarding or spasm.  The examiner assessed no functional loss or functional impairment of the thoracolumbar spine.  The examiner noted that the Veteran was able to get up and down off the examination table well, and he was able to bend over to put on socks and shoes without limitation.  The examiner concluded that the Veteran's thoracolumbar spine condition does not have an impact on his ability to work.  

While the Veteran reported that he has had incontinence of stool, that he is not aware he is passing, occurring three or four times in the last 30 days, and that he lost control of urine several times in last month, the examiner found that there were no neurological abnormalities related to the thoracolumbar spine condition.  

Testing for disc impingement (straight leg raise) was negative, bilaterally.  The examiner found no radiculopathy and no intervertebral disc syndrome.  

The report of VA examination in December 2012 reveals forward flexion measured to 90 degrees or greater with no objective evidence of painful motion; extension was measured to 20 degrees with pain onset at 20 degrees; lateral flexion was measured to 30 degrees or greater, bilaterally, with pain onset at the extent of motion, bilaterally; rotation was measured to 30 degrees or greater, bilaterally, with pain onset at the extent of motion, bilaterally.  After three repetitions, the range of motion remained the same with the exception of extension which was reduced to 15 degrees.  The examiner found that there was no functional loss or functional impairment, but found that there was less movement than normal.  There was no guarding or spasm.  Testing for disc impingement was negative.  The examiner found that there was no radicular pain or radiculopathy; there was no intervertebral disc syndrome; and there were no other neurological abnormalities related to the thoracolumbar spine disability.  In contrast to the August 2009 report, the Veteran denied urinary incontinence and reported only two episodes of fecal incontinence in 2004, which he attributed to diverticulosis.  The examiner found that there was no impact of the condition on his ability to work.  

The report of VA examination on January 14, 2015, reveals the report that, since the last evaluation in 2012, he has continued to have a constant dull pain in his lower back.  This is especially noticeable when he stands or sits, when riding in a car, or getting out of bed in the morning.  It increases any time he is stationary for prolonged periods of times.  Symptoms increase and change to a sharp and stabbing sensation with lifting any heavy objects.  He denied changes in bowel or bladder habits.  He was noted to walk with a normal gait.  He was able to ambulate onto the examination table without assistance.  His spine and posture were adequately aligned.  There were no deformities, swelling, or spasms noted to visual inspection of his thoracic/lumbar region.  Testing for disc impingement was negative, bilaterally.  He was able to sit upright without assistance.  Mild discomfort was noted with range of motion testing, at the end-point of range of motion.  Forward flexion was measured from 0 to 75 degrees; extension was measured from 0 to 20 degrees; lateral flexion was measured from 0 to 20 degrees, bilaterally; rotation was measured from 0 to 20 degrees, bilaterally.  Pain was noted on examination but did not cause functional loss.  There was no evidence of pain with weight bearing and no additional functional loss after three repetitions.  The Veteran did not report that flare-ups impact the function of the thoracolumbar spine.  The examiner found no functional loss or functional impairment of the thoracolumbar spine.  The examiner found that pain, weakness, fatigability, or incoordination do not significantly limit functional ability with repeated use over a period of time.  There was no guarding or spasm; there was no radicular pain; there was no intervertebral disc syndrome; and there were no other neurological abnormalities.  

The January 2015 examiner found that the Veteran's lower extremity numbness was due to meralgia paresthetica, which he stated was not associated with the service-connected thoracolumbar spine disability.  

Another examination was conducted on the same day (January 14, 2015) by a different examiner, to address the Veteran's claimed sacral/coccygeal disorder.  That examiner also measured range of motion of the thoracolumbar spine and essentially found that range of motion was completely normal.  Forward flexion was measured from 0 to 90 degrees; extension was measured from 0 to 30 degrees; lateral flexion was measured from 0 to 30 degrees, bilaterally; and rotation was measured from 0 to 30 degrees, bilaterally.  There was no additional loss of function or range of motion after three repetitions.  There was no muscle spasms or localized tenderness; guarding did not result in abnormal gait or abnormal spinal contour; there was no radiculopathy; there was no intervertebral disc syndrome; and there were no other neurological abnormalities.  There was no impact of the disability on the Veteran's ability to work.  

The Board observes that the combined ranges of motion from the August 2009, August 2012, December 2012, and January 2015 (both) examinations are: 209, 225, 225, 175, and 240 degrees, respectively.

After a review of all of the evidence, the Board finds that the criteria for a 20 percent rating are not met.  At no time during the period on appeal has the flexion of the Veteran's thoracolumbar spine been limited to 60 degrees or has combined range of motion been limited to 120 degrees.  Even in consideration of the effects of pain, weakness, fatigue, and incoordination, range of motion has always exceeded these figures.  

While the Board acknowledges that the Veteran's primary concern is that his thoracolumbar spine is painful.  Constant pain, as described by the Veteran as his primary complaint, is certainly a component of spinal disability; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of constant pain is not probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

While there is limited motion and painful motion, the provisions of 38 C.F.R. § 4.59 establish only that the Veteran is entitled to at least the minimum compensable evaluation due to such symptoms.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Such is already assigned.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment which is not demonstrated here to the extent necessary for any higher rating.

The Board acknowledges that the Veteran has arthritis of the thoracolumbar spine.  However Diagnostic Code 5003 does not provide for any rating above 10 percent on the basis of arthritis alone.  In other words, a noncompensable disability under the rating schedule for loss of motion is a prerequisite for compensation under Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.  

The Board has considered application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the clinical evidence is overwhelmingly against the presence of intervertebral disc syndrome in this case.  

The Board has also considered the assignment of separate compensable ratings for associated neurological abnormalities, but the evidence is also overwhelming that there are no such abnormalities in this case.  The Veteran has been inconsistent in his report of bowel and bladder symptoms, and his lower extremity symptomatology has been attributed to a nonservice-connected peripheral neuropathy, diagnosed as meralgia paresthetica.  

In sum, the criteria for a disability rating in excess of 10 percent for the service-connected thoracolumbar spine disability are not met, and the criteria for assignment of any separate ratings are also not met.  Therefore, the Board concludes that a disability rating in excess of 10 percent is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating Claim-Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected thoracolumbar spine disability is manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impairs his ability to sit, recline, stand, and walk for long periods.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule addresses functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
 
In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has made no specific assertion that the collective and combined effect of all of the Veteran's service connected disabilities renders the rating schedule for the spine inadequate.  

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in June 2007, October 2007, and October 2012, under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran submitted a VA Form 21-4142 identifying treatment records from Dr. Stortzen in April 2014; however, he verified via telephone in April 2014 that Dr. Stortzen had no records pertinent to his appeal (see VA Form 21-4138 dated April 15, 2014).  

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by obtaining a supplemental opinion as to whether it is at least as likely as not that any currently diagnosed psychiatric disorder is causally or etiologically related to a service-connected disability or was permanently worsened beyond its natural course by a service-connected disability, and by obtaining a VA spine examination to evaluate the manifestations and current severity of the service-connected thoracolumbar spine disability and to provide an opinion regarding sacral-coccygeal impairment.  The Board acknowledges that the psychiatric opinion appears to have been focused on aggravation as opposed to causation; however, the examiner's statement that the service-connected disabilities were "unrelated to his psychiatric disorder" reasonably encompasses causation as well as aggravation.  The Board notes that the RO made several attempts to obtain clarification from the examiners so that the specific questions raised in the remand were addressed, and this effort has produced opinions which are adequate to decide each claim.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Service connection for sacral/coccygeal strain is denied.

Service connection for an acquired psychiatric disorder is denied.

A disability rating in excess of 10 percent for a thoracolumbar spine disability is denied. 


REMAND

In a January 2015 rating decision, the RO denied service connection for meralgia paresthetica of the left lower extremity, claimed to be secondary to the service-connected lumbar spine disability.  In February 2015, the Veteran filed a Notice of Disagreement with that determination.  To date, a Statement of the Case has not been prepared and sent to the Veteran.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2015); Manlincon v. West, 12 Vet. App. 238 (1999).

The separate issue of TDIU entitlement to service connection is inextricably intertwined and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, these claims are REMANDED for the following action:

Issue a Statement of the Case pertaining to the issue of entitlement to service connection for meralgia paresthetica of the left lower extremity, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.  

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  See 38 C.F.R. § 20.202 (2015).  

If, and only if, the Veteran perfects the appeal of the claim of entitlement to service connection for meralgia paresthetica, that issue must be returned to the Board for appellate review.  

Regardless of whether the Veteran perfects the appeal of entitlement to service connection for meralgia paresthetica, the issue of TDIU entitlement must be returned to the Board for appellant review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


